Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/21 have been fully considered but they are not persuasive.
1) The Applicant argues, “Trans does not disclose the claimed "the linear spacer pattern is spaced apart from the plurality of core patterns by a gap." Also, “Trans does not disclose the claimed "a width of the linear spacer pattern is wider than 50 nm"”.

The Examiner has considered the Applicant argument but respectfully disagrees. The Examiner takes the position that Trans show clearly in the sited areas shown in the previous rejection and repeated in this rejection below that, “The pitch of the resulting lines 124 is equal to the sum of the width of a line 124 and the width of a neighboring space 122. To minimize the critical dimensions of features formed using this pattern of lines 124 and spaces 122, the pitch can be at or near the limits of the photolithographic technique used to pattern the photodefinable layer 120. For example, for photolithography utilizing 248 nm light, the pitch of the lines 124 can be about 100 nm”. For this reason, the Examiner takes the position that Trans indeed shows a spacer pattern greater than 50 nm. Furthermore, as can be seen from the Examiner’s Markup of the prior art figures, there indeed does exist a gap between the core area and the linear spacer. For this reason, the Examiner takes the position that the rejection is proper. 

2) Applicant argues, “Trans does not disclose the claimed "removing a portion of the central area not covered by the plurality of core patterns and not covered by the linear spacer pattern to form a pattern in the central area" and "removing the photoresist, the linear spacer pattern and the plurality of core patterns to expose the pattern."

The Examiner has considered the Applicant’s argument, but respectfully disagrees. As shown in the previous rejection and repeated in the rejection below, Trans shows that the items #124 (fig. #3a) is indeed used as a mask pattern to etch additional material from trench areas (fig. 3a, item 122) in multiple processes to produce what can be viewed in figure #18 (and in the Examiner Markup supplied in the previous rejection and again below). For these reasons, the Examiner takes the position that the claimed subject matter is indeed shown by Trans and that the rejection is proper. 
For the above reasons, the Examiner takes the position that the rejection is proper and therefore the action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-10, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Tran et al., (U.S. Pub. No, 2007/0138526), hereinafter referred to as "Tran".

Tran shows, with respect to claim #1, method of forming a pattern, comprising the steps of: providing a structure (fig. #2b, item 100) including a substrate (fig. #2b, item 110) and a target layer (fig. #8, item 170) (paragraph 0067), wherein the target layer is disposed on the substrate (as shown in fig. 8) (paragraph 0063, 0068), and the target layer includes a central area (fig. #3a, item 102) and a periphery area (fig. below, item PA) (paragraph 0058-0059); forming a plurality of core patterns (fig. #3a, item 124) and a linear spacer pattern (fig. below, item LS) on the central area, wherein the linear spacer pattern is spaced apart from the plurality of core patterns by a gap, (paragraph 0081, 0083) wherein a width of the linear spacer pattern (fig. below, item LS) can have feature sizes of about 200 nm (paragraph 0082); a pattern (fig. #13, item 230) is formed in the photodefinable layer (fig. #13, item 220), where the pattern is used to mask features in the periphery (fig. #13, item 104), the area in the photodefinable layer in the array (fig. #13, item 102) is preferably open (paragraph 0098)










[AltContent: textbox (Linear Spacer; LS)]
[AltContent: arrow][AltContent: ][AltContent: textbox (Core Patterns; CP)]
[AltContent: textbox (Separation between core patterns and Linear Spacer; SS)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central Area; CA)][AltContent: ][AltContent: arrow][AltContent: textbox (Periphery Area; PA)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    517
    573
    media_image1.png
    Greyscale


Tran shows, with respect to claim #2, method of forming a pattern, comprising the steps of depositing a combination of materials for the second and third hard mask layers (fig. #2b, item 150, 155) between target layer (fig. #2b, item 130) and substrate (fig. #2b, item 110) (paragraph 0065).

Tran shows, with respect to claim #3, a method of forming a pattern comprising wherein the target layer (fig. #8, item 170) includes SiN (paragraph 0067).

	Tran shows with respect to claim #4, a method for forming a pattern wherein a width of the linear spacer pattern (fig. above, item LS, also, fig. #4a&b, item 124) can have feature sizes/width of about 100 nm (paragraph 0082).

Tran shows with respect to claim #5, a method for forming a pattern wherein an embodiment possesses spacers and the lower hard mask layers that can be 
formed of an oxide, e.g., silicon oxide  (paragraph 0048).

Tran shows with respect to claim #6 and 9, a method for forming a pattern wherein common methods of transferring patterns, both the spacers and the underlying substrate are exposed to an etchant, which preferentially etches away (paragraph 0043, 0050).

Tran shows, with respect to claim #7, a method for forming a pattern wherein a pattern comprising spaces or trenches (fig., #3a&b, item 122), which are delimited by photodefinable material features (fig., #3a&b, item 124), is formed in the photodefinable layer (fig., #3a&b, item 120) (paragraph 0081-0082).

Tran shows, with respect to claim #8, a method for forming a pattern wherein a double pattern process is carried out (fig. #10,m item 77) (paragraph 0107) with double pitch features (paragraph 0113).
Tran shows, with respect to claim #10,  a method for forming a pattern wherein in the arrays, the memory cells are typically connected by conductive lines and, in the periphery, the conductive lines typically contact landing pads for connecting arrays to logic (paragraph 0011).


//
#11 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tran et al., (U.S. Pub. No, 2007/0138526), hereinafter referred to as "Tran".

Tran shows, with respect to claim #1, method of forming a pattern, comprising the steps of: providing a structure (fig. #2b, item 100) including a substrate (fig. #2b, item 110) and a target layer (fig. #8, item 170) (paragraph 0067), wherein the target layer is disposed on the substrate (as shown in fig. 8) (paragraph 0063, 0068), and the target layer includes a central area (fig. #3a, item 102) and a periphery area (fig. below, item PA) (paragraph 0058-0059); forming a plurality of core patterns (fig. #3a, item 124) and a linear spacer pattern (fig. below, item LS) on the central area, wherein the linear spacer pattern is spaced apart from the plurality of core patterns by a gap, (paragraph 0081, 0083) wherein a width of the linear spacer pattern (fig. below, item LS) can have feature sizes of about 200 nm (paragraph 0082); a pattern (fig. #13, item 230) is formed in the photodefinable layer (fig. #13, item 220), where the pattern is used to mask features in the periphery (fig. #13, item 104), the area in the photodefinable layer in the array (fig. #13, item 102) is preferably open (paragraph 0098).

The Examiner notes that the language used by Tran to describe freestanding spacers (fig. #16, item 175) (paragraph 0091) and therefore spacers generally following the outline of the pattern of features or lines (fig. #4a, item 124a) in the modified photodefinable layer (fig. #4a, item 120a) and, so, typically form a closed loop in the spaces (fig. #4a, item 122a) between the lines of which Tran refers to as ‘spacer pattern in the array’ (paragraph 0037), is not exactly as the ‘alignment mark’ set forth in the claim #11 language. However, the Examiner notes that the claim #11, to refer to a core area as markers for underlined areas with the motivation this the alignment of further enhances etching processes or delivery of manufacturing steps from or to the top section, as taught by Tran.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/04/2021

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 4, 2021